Citation Nr: 0639874	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-20 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  There is no corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in February 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Additional 
letters, subsequent thereto, rating decisions, a statement of 
the case, and supplemental statement of the case, were also 
provided to the veteran.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

The Board notes that a VA examination for mental disorders, 
as well as additional VA treatment records, dated from 
January 2005 to February 2006, were received by the RO after 
its issuance of the November 2005 supplemental statement of 
the case.  The Board finds that this additional evidence does 
not result in any material change, or addition to, the 
information included in the RO's prior Supplemental Statement 
of the Case, issued in November 2005.  See 38 C.F.R. § 19.31 
(2006). 

In this case, the veteran is seeking service connection for 
PTSD.  Through his statements and testimony herein, he 
attributed his currently diagnosed PTSD to inservice combat 
experiences while stationed in Vietnam.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Army 
from February 1966 to February 1968.  The veteran's report of 
separation, Form DD 214, listed his inservice specialty as 
aircraft engine repairman.  The report noted that the veteran 
had foreign and/or sea service for approximately one year, 
and his service personnel records confirm his service in 
Vietnam from August 1966 to August 1967.  No decorations, 
medals, badges, or commendations confirming the veteran's 
participation in combat were indicated.  

A review of his pre-enlistment examination, dated in November 
1965, noted essentially normal findings throughout.  His 
service medical records were silent as to any complaints of 
or treatment for a psychiatric disorder.  His separation 
examination, performed in January 1968, listed his 
psychiatric status as normal.  

A review of the veteran's service personnel records revealed 
that he served with the 540th Transportation Company while in 
Vietnam from August 1966 to August 1967. 

Post service medical records, beginning in 2003, revealed 
diagnoses of PTSD and major depressive disorder.  However, 
none of these treatment records include a detailed account of 
the veteran's claimed inservice stressors.  See 38 C.F.R. 
§§ 3.304(f), 4.125.

The evidence does not show that the veteran engaged in 
combat.  The veteran's service personnel records give no 
evidence of participation in combat.  No decorations, medals, 
badges, or commendations confirming the veteran's 
participation in combat were indicated.  A private treatment 
report, dated in May 2003, noted that the veteran "states he 
did not have experiences in direct combat."  Accordingly, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In considering whether there is credible supporting evidence 
that the claimed in-service stressor occurred, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence.  "Just because a physician 
or other health professional accepted appellant's description 
of his [wartime] experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Notwithstanding the recent diagnoses of PTSD, the evidence of 
record does not corroborate the veteran's alleged stressor 
accounts.  

Through his statements filed herein, the veteran reported 
that he was fired upon by enemy forces while retrieving water 
used in testing repaired aircraft engines.  He indicated that 
he witnessed a Vietnamese woman who was shot while attempting 
to enter his base at Qui Nhon.  He reported that he was 
placed on guard duty during which he was assigned to a 
machine gun which he did not understand how to operate.  He 
also noted that he knew a fellow soldier, who had requested 
and received a transfer to become a helicopter door gunner, 
and who was killed on his very first mission.  Finally, he 
reported that he remembers "the story of a soldier" who was 
shot while walking down the gangplank upon his arrival to 
Viet Nam.

Nevertheless, there is no evidence of record that 
corroborates the veteran's alleged in-service stressors.  The 
veteran has not provided any specific information regarding 
his alleged stressors, or witnesses to these alleged 
stressors.  In making this determination, the Board points 
out that the veteran has been informed on multiple occasions 
that additional details were needed in order to confirm his 
alleged inservice stressors. See RO's Letter to Veteran, 
dated June 15, 2004; and Supplemental Statement of the Case, 
dated in November 2005.

Absent credible evidence that the claimed inservice stressor 
occurred, service connection for PTSD can not be established.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his testimony alone is not sufficient to establish the 
occurrence of the claimed stressors; his testimony must be 
corroborated by credible supporting evidence.  With no 
credible supporting evidence that the stressors actually 
occurred, the veteran does not meet the requirements for a 
grant of service connection for PTSD.  38 C.F.R. § 3.304(f).  
Accordingly, service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


